Title: To George Washington from Thomas Mifflin, 18 April 1794
From: Mifflin, Thomas
To: Washington, George


          
            Sir
            Philadelphia 18. April 1794
          
          In answer to a circular letter, which I addressed to the Officers of this Commonwealth,
            enjoining, among other things, an implicit obedience to the laws of the Union, I have
            received a variety of communications of a very patriotic and satisfactory nature: and the inclosed Extracts from the letters of Judge Addison and Mr
            Reddick (the Prothonotary of the County of Washington) relatively to the Excise, appear
            to me to contain information of sufficient moment, to excuse my submitting them to your
              consideration. I am, with perfect respect, Sir, Your most
            obedt Servt
          
            Tho. Mifflin
          
        